Case 0:20-cv-61875-RS Document 1 Entered on FLSD Docket 09/15/2020 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

 AARON HOLLIS, individually and on behalf)
 of all others similarly situated,       )
                                         )
    Plaintiff,                           )
                                         )
 v.                                      )            Case No.: __________________________
                                         )
 CONTINENTAL 406 FUND LLC d/b/a)
 SPRINGS AT PORT CHARLOTTE,              )
                                         )
    Defendant.                           )
 ___________________________________     )

                                     NOTICE OF REMOVAL

           COMES NOW defendant Continental 406 Fund LLC d/b/a Springs at Port Charlotte

 (“Continental 406 Fund”), by and through undersigned counsel, pursuant to the provisions of 28

 U.S.C. §§ 1331, 1441 and 1446, appearing specially so as to preserve any and all defenses

 available under Rule 12 of the Federal Rules of Civil Procedure, any and all defenses under the

 federal laws of bankruptcy and specifically preserving the right to demand arbitration pursuant to

 contractual agreements and the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and hereby gives

 notice of the removal of this action from the Circuit Court of Broward County, Florida, to the

 United States District Court for the Southern District of Florida. In support of this notice of

 removal Continental 406 Fund states as follows:

                                     I.     INTRODUCTION

           1.    Plaintiff Aaron Hollis (“Plaintiff”) commenced this putative class action by filing

 a complaint against Continental 406 Fund in the Circuit Court of Broward County, Florida, Case

 Number CACE-20-012677 on or about August 4, 2020. Continental 406 Fund was served on or

 about August 17, 2020.



 44137389 v1
Case 0:20-cv-61875-RS Document 1 Entered on FLSD Docket 09/15/2020 Page 2 of 6



           2.           Plaintiff asserts violations of the Telephone Consumer Protection Act, 47 U.S.C.

 §§ 227 et seq. (“TCPA”). [See generally Complaint.]

           3.           Based on these allegations, Plaintiff purports to assert a federal claim under the

 TCPA.          [Id.]    Plaintiff seeks a declaratory judgment, injunction, actual damages, statutory

 damages, and treble damages. [Id.]

           4.           This case is properly removable pursuant to 28 U.S.C. § 1441 because federal

 question jurisdiction is present. Section 1441 provides, in pertinent part:

                        Except as otherwise expressly provided by Act of Congress, any
                        civil action brought in a State court of which the district courts of
                        the United States have original jurisdiction, may be removed by
                        the defendant or the defendants, to the district court of the United
                        States for the district and division embracing the place where such
                        action is pending.

 28 U.S.C. § 1441(a).

           5.           Additionally, this case is properly removable because Plaintiff has standing under

 Article III of the U.S. Constitution. See U.S. Const. art. III § 2; Lujan v. Def.’s of Wildlife, 504

 U.S. 555, 560 (1992) (recognizing Article III of the U.S. Constitution limits the jurisdiction of

 federal courts to “cases” and “controversies”).

                                II.     FEDERAL QUESTION JURISDICTION

           6.           Federal district courts have “original jurisdiction of all civil actions arising under

 the Constitution, laws, or treatises of the United States.” 28 U.S.C. § 1331. Removal jurisdiction

 based upon a federal question exists when a federal question is presented on the face of a

 plaintiff’s complaint. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).

           7.           This is a civil action arising under the Constitution, laws, or treatises of the United

 States, because Plaintiff is asserting a claim against Continental 406 Fund based upon an alleged

 violation of the TCPA, which is a federal consumer protection statute. [See Compl.]

 44137389 v1                                              2
Case 0:20-cv-61875-RS Document 1 Entered on FLSD Docket 09/15/2020 Page 3 of 6



           8.     The U.S. Supreme Court has held that TCPA claims give rise to federal question

 jurisdiction. See Mims v. Arrow Fin’l Servs., LLC, 565 U.S. 368 (2012); see also Balthazar v.

 Cent. Credit Servs., Inc., 475 F. App’x 716 (11th Cir. 2012).

           9.     Accordingly, Plaintiff’s TCPA claim arises under the laws of the United States

 and could have been originally filed in this Court.

                                          III.    STANDING

           10.    Standing consists of three elements: (1) plaintiff suffered an injury in fact; (2) that

 is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed

 by a favorable judicial decision. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

           11.    Here, Plaintiff alleges that he suffered an injury as a result of Continental 406

 Fund’s violations of the TCPA. [See Compl., ¶ 9.] Specifically, Plaintiff claims Continental 406

 Fund sent unsolicited text messages to his cell number in violation of the TCPA. [Id. at ¶¶ 17–

 22.] As a result of Continental 406 Fund’s alleged conduct, Plaintiff claims he is entitled to

 actual and statutory damages. [Id. at ¶ 50.] Further, Plaintiff indicates that “individual damages

 [were] incurred by each member of the Class resulting from Defendant’s wrongful conduct . . . .”

 [Id. at ¶ 41.]

           12.    Among additional relief sought, Plaintiff also requests a declaration and asks for

 an “injunction prohibiting Defendant from using an automatic telephone dialing system to call

 and text message telephone numbers assigned to cellular telephones without the prior express

 consent of the called party.” [Id. at ¶ 50.]

           13.    Because Plaintiff alleges that Plaintiff suffered an injury in fact that is traceable to

 Continental 406 Fund’s conduct, Plaintiff has Article III standing. Cf. Church v. Accretive




 44137389 v1                                         3
Case 0:20-cv-61875-RS Document 1 Entered on FLSD Docket 09/15/2020 Page 4 of 6



 Health, Inc., 654 F. App’x 990, 992 (11th Cir. 2016) (finding no Article III standing because no

 actual damages incurred).

                  IV.     ADOPTION AND RESERVATION OF DEFENSES

           14.   Nothing in this notice of removal shall be interpreted as a waiver or

 relinquishment of any of Continental 406 Fund’s rights to assert any defense or affirmative

 matter, including, but not limited to, the defenses of: (1) lack of jurisdiction over the person; (2)

 improper venue; (3) insufficiency of process; (4) insufficiency of service of process; (5)

 improper joinder of claims and/or parties; (6) failure to state a claim; (7) mandatory arbitrability

 of some or all of the claims; (8) failure to join indispensable parties; or (9) any other pertinent

 defense available under Fla. or Fed. R. Civ. P. 12, any state or federal statute, or otherwise.

                           V.      PROCEDURAL REQUIREMENTS

           15.   This case is a civil action within the meaning of the Acts of Congress relating to

 the removal of cases.

           16.   True and correct copies of “all process, pleadings, and orders” filed to date are

 attached hereto as Exhibit “A” in conformity with 28 U.S.C. § 1446(a). There have been no

 other process, pleadings, or orders served upon Continental 406 Fund to date in this case.

           17.   This notice of removal is filed within the time frame set forth in 28 U.S.C. § 1446.

           18.   Continental 406 Fund has not previously sought similar relief.

           19.   The United States District Court for the Southern District of Florida is the court

 embracing the place where this action is pending in state court.

           20.   Contemporaneously with the filing of this notice of removal, Continental 406

 Fund has filed a copy of same with the clerk of the Circuit Court of Broward County, Florida and




 44137389 v1                                       4
Case 0:20-cv-61875-RS Document 1 Entered on FLSD Docket 09/15/2020 Page 5 of 6



 a notice of filing notice of removal. Written notice of the filing of this notice of removal has also

 been served upon the Plaintiff.

           21.   Continental 406 Fund reserves the right to supplement this notice of removal by

 adding any jurisdictional defenses which may independently support a basis for removal.

           WHEREFORE, PREMISES CONSIDERED, Continental 406 Fund prays this Court

 take jurisdiction of this action and issue all necessary orders and process to remove this action

 from the Circuit Court of Broward County, Florida, to the United States District Court for the

 Southern District of Florida.


                                              /s/ Jacqueline Simms-Petredis
                                              Jacqueline Simms-Petredis (FL Bar No. 0906751)
                                              BURR & FORMAN LLP
                                              201 N. Franklin Street, Suite 3200
                                              Tampa, FL 36601
                                              Telephone: (813) 221-2626
                                              Facsimile: (813) 221-7335
                                              Email: jsimms-petredis@burr.com
                                              dmorales@burr.com; anolting@burr.com

                                              Zachary D. Miller (FL Bar No. 95669)
                                              BURR & FORMAN, LLP
                                              222 Second Avenue South, Suite 2000
                                              Nashville, TN 37201
                                              Telephone: (615) 724-3216
                                              Facsimile: (615) 724-3316
                                              zmiller@burr.com; agosnell@burr.com

                                              Attorneys for Continental 406 Fund LLC d/b/a
                                              Springs at Port Charlotte




 44137389 v1                                      5
Case 0:20-cv-61875-RS Document 1 Entered on FLSD Docket 09/15/2020 Page 6 of 6



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 15, 2020, I electronically filed the foregoing
 using the ECF portal, which will serve an electronic copy upon the following parties:

 Jibrael S. Hindi, Esq.
 Thomas J. Patti, Esq.
 The Law Offices of Jibrael S. Hindi
 110 SE 6th Street, Suite 1744
 Ft. Lauderdale, FL 33301
 jbirael@jibraellaw.com
 tom@jibraellaw.com
 Attorneys for Plaintiff


                                           /s/ Jacqueline Simms-Petridis
                                          Jacqueline Simms-Petredis, Esq.




 44137389 v1                                6
